   Case: 4:20-mj-03155-NCC Doc. #: 4 Filed: 05/14/20 Page: 1 of 2 PageID #: 11


                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

LINITED STATT]S OF AMERICA.                                         )
                                                                    )
                              Plaintill,                            )
                                                                    )
                                                                    )          No.4:20 MJ 3155-1 NCC
                                                                    )
PATITICK FITZGERALD FRANKLIN.                                       )
                                                                    )
                              I)cfendarrt.                          )

                      MOTION FOR PRETRIAL DETENTION AND HEARING

          COMES NOW the United States of America, by and through its attomeys, Jeffrey B.

.Iensen. United States Attomey for the Eastem District             olMissouri, and Angie E. Danis. Assistant

United States Attomey ior said District. and moves the Court to order defendant detained pending

trial, and further requests that       a detention   hearing be held three (3) days from the date ofdefendant's

initial appearance before the United Slates Magistrate pursuant to Title 18, United States Code.

Section   3 141 .   et seq.

          As fbr its grounds, the Govemment states as follows:

      1. Defendant is charged with an offense for which                 a   maximum 20 year term imprisonment

is prescribed under Title 21       .




      2. There is a serious risk that the defendant will flee.

      3. The defendant is a threat to the community.
  Case: 4:20-mj-03155-NCC Doc. #: 4 Filed: 05/14/20 Page: 2 of 2 PageID #: 12


       WHEREFORE, the Govemment requests this Court to order def'endant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                       Ansie E. Danis
                                                     ANGIE E. DANIS, #64805MO
                                                     Assistant United States Attomev
